Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: “the propagation source nodes” should read “the plurality of propagation source nodes” in lines 6 and 8; “the propagation destination nodes” should read “the plurality of propagation destination nodes” in lines 6 and 9-10.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “the propagation source nodes” should read “the plurality of propagation source nodes” in line 5; “the propagation destination nodes” should read “the plurality of propagation destination nodes” in line 5.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the propagation source nodes” should read “the plurality of propagation source nodes” in line 6; “the propagation destination nodes” should read “the plurality of propagation destination nodes” in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "a first propagation value" in line 7. However, it is not clear if it indicates “a first propagation value" in line 2 or another “first propagation value” or something else. It appears that it may need to read “the first propagation value” or something else. For the purposes of examination, “the first propagation value” is used. Claims 13 and 17 are rejected for the same reason.
Claim 6 recites the limitations “a plurality of the propagation source nodes” in line 2 and “a plurality of the propagation destination nodes” in line 3. There is insufficient antecedent basis for the limitations in the claim. For the purposes of examination, “a plurality of propagation source nodes” and “a plurality of propagation destination nodes” are used.
Claim 7 recites the limitations “a plurality of the propagation source nodes” in line 2 and “the propagation destination nodes” in line 5. There is insufficient antecedent basis for the limitations in the claim. For the purposes of examination, “a plurality of propagation source nodes” and “a plurality of propagation destination nodes” are used.
Claim 8 recites the limitations “a plurality of the propagation source nodes” in line 3 and “a plurality of the propagation destination nodes” in line 3. There is insufficient antecedent basis for the limitations in the claim. For the purposes of examination, “a plurality of propagation source nodes” and “a plurality of propagation destination nodes” are used.
Claim 12 recites the limitations “a plurality of the propagation source nodes” in line 4 and “a plurality of the propagation destination nodes” in line 3. There is insufficient antecedent basis for the limitations in the claim. For the purposes of examination, “a plurality of propagation source nodes” and “a plurality of propagation destination nodes” are used.
Claim 16 recites the limitations “a plurality of the propagation source nodes” in line 5 and “a plurality of the propagation destination nodes” in line 4. There is insufficient antecedent basis 
Claim 20 recites the limitations “a plurality of the propagation source nodes” in line 5 and “a plurality of the propagation destination nodes” in line 4. There is insufficient antecedent basis for the limitations in the claim. For the purposes of examination, “a plurality of propagation source nodes” and “a plurality of propagation destination nodes” are used.
Claims 1, 6-8, 12-13, 16-17, 20 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-5, 9-11, 14-15, 18-19 are rejected at least based on their direct and/or indirect dependency from independent claims. Appropriate explanation and/or amendment is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,599,976 B2 (“Reference Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a nonprovisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.
Instant application
Reference Patent
1. A learning method comprising: 
calculating, by a processor, a first propagation value that is propagated from a propagation source node to a propagation destination node in a neural network 






updating, by the processor, the first attenuation coefficient by using a first update parameter, that is based on a first propagation value 1, and using an error of a node value of the propagation destination node.

calculating, by a processor, a first propagation value that is propagated from a propagation source node to a propagation destination node in a neural network 

updating, by the processor, a first update parameter, which is used for updating the first attenuation coefficient, by using the first propagation value 1; and 

updating, by the processor, the first attenuation coefficient by using the first update parameter and an error of a node value of the propagation destination node. 



updating the first update parameter based on a value obtained by calculating a product of the first update parameter at a previous time point and the first attenuation coefficient and 

updating the first update parameter based on a value obtained by calculating a product of the first update parameter at a previous time point and the first attenuation coefficient and 


3. The learning method according to claim 2, wherein the updating of the first attenuation coefficient includes updating the first attenuation coefficient further based on a first weight for weighting the first propagation value propagated from the propagation source node to the propagation destination node.
4. The learning method according to Claim 2, wherein the updating of the first attenuation coefficient includes calculating an update amount of the first attenuation coefficient based on a learning rate.
4. The learning method according to claim 2, wherein the updating of the first attenuation coefficient includes calculating an update amount of the first attenuation coefficient based on a learning rate.
5. The learning method according to Claim 1, wherein the updating of the first attenuation coefficient includes determining whether to update the first attenuation coefficient based on a random number.
5. The learning method according to claim 1, wherein the updating of the first attenuation coefficient includes determining whether to update the first attenuation coefficient based on a random number.
6. The learning method according to Claim 1, wherein 


JP920160121US02 (163-1578C)Page 56 of 65using the first update parameter includes 

updating the first update parameter for each set of the propagation source nodes and the propagation destination nodes, and 

the updating of the first attenuation coefficient includes updating the first attenuation coefficient by using the first update parameter for each set of the propagation source nodes and the propagation destination nodes and the error of the node value of each of the propagation destination nodes.



the updating of the first update parameter includes 
updating the first update parameter for each set of the propagation source nodes and the propagation destination nodes, and 

the updating of the first attenuation coefficient includes updating the first attenuation coefficient by using the first update parameter for each set of the propagation source nodes and the propagation destination nodes and the error of the node value of each of the propagation destination nodes.

the first attenuation coefficient is allocated to each of a plurality of the propagation source nodes, 


updating the first update parameter for each set of the propagation source nodes and the propagation destination nodes, and 

the updating of the first attenuation coefficient includes updating the first attenuation coefficient allocated to one propagation source node, by using the first update parameter for sets that are each formed by the one propagation source node and a propagation destination node from among the plurality of propagation destination nodes and the error of the node value of each propagation destination node.

the first attenuation coefficient is allocated to each of a plurality of the propagation source nodes, 

updating the first update parameter for each set of the propagation source nodes and the propagation destination nodes, and 

the updating of the first attenuation coefficient includes updating the first attenuation coefficient allocated to one propagation source node, by using the first update parameter for sets that are each formed by the one propagation source node and a propagation destination node from among the plurality of propagation destination nodes and the error of the node value of each propagation destination node.

the first attenuation coefficient is allocated to each of a plurality of sets that are each formed by one of a plurality of the propagation source nodes and one of a plurality of the propagation destination nodes, 

using the first update parameter includes 

updating the first update parameter for each set of the propagation source nodes and the propagation destination nodes, and 

the updating of the first attenuation coefficient includes updating the first attenuation coefficient allocated to a set of one propagation source node and one propagation destination node, by using the first update parameter for the one propagation source node and the one propagation destination node and the error of the node value of the one propagation destination node.

the first attenuation coefficient is allocated to each of a plurality of sets that are each formed by one of a plurality of the propagation source nodes and one of a plurality of the propagation destination nodes, 


updating the first update parameter for each set of the propagation source nodes and the propagation destination nodes, and 

the updating of the first attenuation coefficient includes updating the first attenuation coefficient allocated to a set of one propagation source node and one propagation destination node, by using the first update parameter for the one propagation source node and the one propagation destination node and the error of the node value of the one propagation destination node.

calculating a second propagation value that is propagated from the propagation source node to the propagation destination node, based on values of the propagation source node at a plurality of time points and a weight corresponding to passage of time points based on a second attenuation coefficient;  

JP920160121US02 (163-1578C)Page 58 of 65updating a second update parameter, which is used for updating the second attenuation coefficient, by using the second propagation value; and 

updating the second attenuation coefficient by using the second update parameter and an error of the value of the propagation destination node.

calculating a second propagation value that is propagated from the propagation source node to the propagation destination node, based on values of the propagation source node at a plurality of time points and a weight corresponding to passage of time points based on a second attenuation coefficient; 

updating a second update parameter, which is used for updating the second attenuation coefficient, by using the second propagation value; and 

updating the second attenuation coefficient by using the second update parameter and an error of the value of the propagation destination node.

10. The learning method according to claim 9, wherein a propagation value based on a weighted sum of the first propagation value and the second propagation value is propagated from the propagation source node to the propagation destination node.
11. The learning method according to Claim 9, wherein the updating of the second update parameter includes updating the second update parameter based on a value obtained by calculating a product of the second update parameter at a previous time point and the second attenuation coefficient and adding the second propagation value and the node value 


JP920160121US02 (163-1578C)Page 59 of 65sequentially acquiring input data at each time point from time-series input data; 

shifting each node value of an input layer including a plurality of the propagation destination nodes to a plurality of the propagation source nodes every time the input data is acquired; 

inputting a plurality of node values included in the input data that is acquired next into the input layer included the plurality of propagation destination nodes; and 

calculating a probability of the time-series input data occurring or a probability of the input data acquired next occurring, based on a weighted sum obtained by weighting the node values of the plurality of propagation destination nodes with the first propagation 

sequentially acquiring input data at each time point from time-series input data; 

shifting each node value of an input layer including a plurality of the propagation destination nodes to a plurality of the propagation source nodes every time the input data is acquired; 

inputting a plurality of node values included in the input data that is acquired next into the input layer included the plurality of propagation destination nodes· and 

calculating a probability of the time-series input data occurring or a probability of the input data acquired next occurring, based on a weighted sum obtained by weighting the node values of the plurality of propagation destmation nodes with the first propagation 



Similarly, claims 13-16 are rejected on the ground of nonstatutory double patenting, mutatis mutandis, as being unpatentable over claims 13-16 of U.S. Patent No. 10,635,974 B2 (“Reference Patent”). 

Similarly, claims 17-20 are rejected on the ground of nonstatutory double patenting, mutatis mutandis, as being unpatentable over claims 17-20 of U.S. Patent No. 10,635,974 B2 (“Reference Patent”). 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the Double Patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claims 1, 13, 17:
“updating, by the processor, the first attenuation coefficient by using a first update parameter, that is based on a first propagation value, and using an error of a node value of the propagation destination node”

	The closest prior art of record, McKinstry et al. (US 2007/0194727 A1) discloses the changes in synaptic weight due to experience dependent plasticity changes based on the delayed eligibility trace learning rule. 

Izhikevich (US 8,849,735 B2) and Osogami et al. (“Learning dynamic Boltzmann machines with spike-timing dependent plasticity”) disclose the synaptic strength and the eligibility trace with a fixed decay rate. 

Wijekoon et al. (“VLSI circuits implementing computational models of neocortical circuits”) discloses that the decay functions act as a linear or exponential decays depending on the parameter values. 

Hallak et al. (“Generalized Emphatic Temporal Difference Learning: Bias-Variance Analysis”) discloses that by varying the decay rate, one can smoothly transition between the IS-TD algorithm, through ETD, to the standard TD algorithm. 

Kato et al. (“Forgetting in Reinforcement Learning Links Sustained Dopamine Signals to Motivation”) discloses how post-training blockade of DA signaling affects the subject's speed, again varying the decay rate. 

However, none of the references discloses in detail 

“updating, by the processor, the first attenuation coefficient by using a first update parameter, that is based on a first propagation value, and using an error of a node value of the propagation destination node”

as in the claim for the purpose of training a neural network model corresponding to time-series input data by calculating a first propagation value that is propagated from a propagation source node to a propagation destination node in a neural network and then updating the first attenuation coefficient by using a first update parameter and an error at the destination node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129